ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statements submitted on May 11, 2021, and November 30, 2021, have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 2-19 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application. 
The subject matter of the present application’s independent claims 2 and 11 was compared with claim 1 of each of the following commonly owned patents: US 10278158 B2, US 10743293 B2, and US 11012980 B2. (Only claim 2 of the present application is reproduced below. Claim 11 discloses a method to be performed by the configuration of the wireless transmit/receive unit (WTRU) of claim 2).
Present application
2. (New) A first wireless transmit/receive unit (WTRU) comprising: a processor configured to: transmit a first scheduling assignment for a first sidelink data transmission, the first scheduling assignment indicating a first priority level associated with the first sidelink data transmission, a first duration associated with the first sidelink data transmission, and one or more first resource identifiers; receive a second scheduling assignment from a second WTRU for a second sidelink data transmission, the second scheduling assignment indicating a second priority level associated with the second sidelink data transmission, a second duration associated with the second sidelink data transmission, and one or more second resource identifiers; determine that one or more first resources being used by the first WTRU for the first sidelink data transmission correspond with a second resource identifier of the one or more second resource identifiers; determine that the first priority level is less than the second priority level; transmit a third scheduling assignment; select one or more second resources for the first sidelink data transmission  based on the determination that the one or more resources correspond with the second resource identifier and the determination that the first priority level is less than the second priority level; and transmit the first sidelink data transmission on the one or more second resources.
US 10278158 B2
1. A wireless transmit/receive unit (WTRU) in communication with a wireless communication network, the WTRU comprising a memory, a processor, a transmitter, and a receiver, the WTRU configured to: perform signal strength measurements on one or more signals received from at least a first node of the wireless communication network; randomly select grant transmission resources from one or more available transmission resources for data of a first priority, wherein the one or more available transmission resources are determined by the WTRU based on: (1) the WTRU comparing the one or more signal strength measurements to a first threshold corresponding to data of the first priority, (2) the WTRU selecting one or more resource duration periods for the grant transmission resources; and (3) the WTRU determining at least one resource release indication for the grant transmission resources; and transmit information indicating the selected one or more resource duration periods to a second node of the wireless communication network using the randomly selected grant transmission resources.
US 10743293 B2
1. A wireless transmit/receive unit (WTRU) in communication with a wireless communication network, the WTRU comprising any of a memory, a processor, a transmitter, and a receiver, the WTRU configured to: receive configuration information associated with the WTRU transmitting pre-emption indications; determine whether to transmit a pre-emption indication associated with a data transmission of the WTRU; select grant transmission resources according to signal strength measurements performed on signals received by the receiver; and transmit the pre-emption indication to a node of the wireless communication network using the selected grant transmission resources.
US 11012980 B2
1. A first wireless transmit/receive unit (WTRU) comprising circuitry, including a transmitter, a receiver, a processor and memory, configured to: select first transmission resources, from amongst transmission resources available for pre-emption, according to any of: (1) configuration information, indicating pre-emption is enabled, received from a base station (2) first priority information associated with a first scheduling assignment received from a second WRTU; and (3) second priority information associated with the transmission resources available for pre-emotion; and transmit a second scheduling assignment including the second priority information, to any of the second WTRU and a third WTRU, via the first transmission resources.
No evidence for double patenting is believed to exist between the present application’s claims and the claims of the aforementioned commonly owned patents.
Prior art by others were found that disclose subject matter believed to be common in scope with the instant application, e.g., priority-based resource allocation including signal strength criteria and preemption indication (Schwarz et al., US 20070043558 A1, paragraph [0086]: ... Allowed Codecs Selection function 46/826 may also fetch appropriate values from its internal configuration tables for Preemption Capability, Queuing Allowed Indicator, and Preemption Vulnerability Indicator parameters, which may be sent to the radio network during resource allocation phase. Preemption Capability specifies whether this user is allowed to preempt an existing connection. Queuing Allowed Indicator specifies whether the resource allocation of this user can be put into a queue in the radio access network. Preemption Vulnerability Indicator specifies whether this connection may be preempted by a resource allocation procedure of another user). See also Wallentin et al., US 20170041942 A1, paragraph [0024]: Additionally, the present invention provides a pre-emption mechanism where UEs refrains from using a D2D data transmission resource. The present invention may also provide a pre-emption mechanism where receiving UEs are able to prioritize D2D data reception as compared to other D2D operations). 
It was also found: providing a pre-emption mechanism where UEs refrain from using a data transmission resource; and providing a pre-emption mechanism where receiving UEs are able to prioritize data reception (Wallentin et al, US 20170041942 A1: paragraph [0024]); performing signal strength measurement (Yi et al., US 20170048041 A1: paragraph [0069]; and Ryu et al., US 9538484 B2: claim 1); utilizing random selection and grant transmission features (Li et al., US 20160113050 A1: paragraphs [0045], [0046], [0048], [0052], [0055], and [0059]). 
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 2 and 11, particularly, transmitting a first scheduling assignment for a first sidelink data transmission, the first scheduling assignment indicating a first priority level associated with the first sidelink data transmission, a first duration associated with the first sidelink data transmission, and one or more first resource identifiers; determining that the first priority level is less than the second priority level; transmit a third scheduling assignment; select one or more second resources for the first sidelink data transmission; and the determination that the first priority level is less than the second priority level; and transmitting the first sidelink data transmission on the one or more second resources. Therefore the aforesaid claims are believed to be allowable.
Claims 3-10 and 12-19 are also believed to be allowable by virtue of their dependence from claims 2 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., determining autonomously priorities of D2D logical channels and selecting a D2D discovery signal schedule indicating allowed subframes to transmit a D2D discovery signal.
US 10045249 B2		US 10264437 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 2, 2022